Case 4:20-cv-02232 Document 14 Filed on 04/01/21 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  April 01, 2021
                                                               Nathan Ochsner, Clerk
Case 4:20-cv-02232 Document 14 Filed on 04/01/21 in TXSD Page 2 of 2
